Name: 78/336/EEC: Council Decision of 4 April 1978 replacing a member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-04-11

 Avis juridique important|31978D033678/336/EEC: Council Decision of 4 April 1978 replacing a member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 098 , 11/04/1978 P. 0017 - 0017****( 1 ) OJ NO L 257 , 15 . 10 . 1968 , PP . 8 AND 9 . COUNCIL DECISION OF 4 APRIL 1978 REPLACING A MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 78/336/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT FOR WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 11 OCTOBER 1977 APPOINTING , FOR THE PERIOD ENDING 10 OCTOBER 1979 , MEMBERS AND ALTERNATE MEMBERS TO THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS FOLLOWING THE RESIGNATION OF MR PAUW , NOTIFIED TO THE COUNCIL ON 25 JANUARY 1978 , A SEAT AS MEMBER HAS FALLEN VACANT ON THE ABOVEMENTIONED COMMITTEE IN THE EMPLOYERS ' REPRESENTATIVES CATEGORY ; HAVING REGARD TO THE NOMINATIONS SUBMITTED BY THE DUTCH GOVERNMENT ON 9 MARCH 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DR D . E . CNOSSEN IS HEREBY APPOINTED MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF MR PAUW FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 10 OCTOBER 1979 . DONE AT LUXEMBOURG , 4 APRIL 1978 . FOR THE COUNCIL THE PRESIDENT K . B . ANDERSEN